COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-17-00167-CV


IN THE INTEREST OF T.Q., JR.,
A CHILD




                                       ----------

           FROM THE 323RD DISTRICT COURT OF TARRANT COUNTY
                      TRIAL COURT NO. 323-103652-16



                                       ----------

                           MEMORANDUM OPINION1

                                       ----------

      Appellant B.N. (Father) appeals the trial court’s judgment terminating his

parental rights to son T.Q., Jr. After a bench trial, the trial court found that

             Father knowingly engaged in criminal conduct resulting in his
              conviction, imprisonment, and inability to care for T.Q. for not less


      1
          See Tex. R. App. P. 47.4.
              than two years from August 17, 2016, the date the petition was filed,
              and

            termination of the parent-child relationship between Father and T.Q.
             was in the child’s best interest.

See Tex. Fam. Code Ann. § 161.001(b)(1)(Q), (2) (West Supp. 2016).

      Father’s court-appointed appellate counsel has filed an Anders brief stating

that after thoroughly reviewing the record, he believes that any appeal by Father

would be frivolous. See Anders v. California, 386 U.S. 738, 744–45, 87 S. Ct.
1396, 1400 (1967); see also In re K.M., 98 S.W.3d 774, 776–77 (Tex. App.—Fort

Worth 2003, no pet.) (holding that Anders procedures apply in parental

termination cases).     Father’s appointed appellate counsel’s brief meets the

requirements of Anders by presenting a professional evaluation of the record and

demonstrating why there are no arguable grounds of error to be advanced on

appeal. See In re D.D., 279 S.W.3d 849, 850 (Tex. App.—Dallas 2009, pet.

denied).    We also consider Father’s pro se response to the Anders brief.

Although given the opportunity, the Texas Department of Family and Protective

Services did not file a response to the Anders brief.

      As the reviewing appellate court, we must conduct an independent

evaluation of the record to decide whether counsel correctly determined that

Father’s appeal is frivolous. See Stafford v. State, 813 S.W.2d 503, 511 (Tex.

Crim. App. 1991); In re K.R.C., 346 S.W.3d 618, 619 (Tex. App.—El Paso 2009,

no pet.). Having carefully reviewed the record, the Anders brief, and Father’s

response, we agree with Father’s appellate counsel that his appeal is frivolous


                                         2
and without merit. See K.R.C., 346 S.W.3d at 619. We find nothing in the record

that arguably might support the appeal. See D.D., 279 S.W.3d at 850.

      Accordingly, we affirm the trial court’s judgment and remind Father’s

appointed counsel, who has not filed a motion to withdraw in this court, “of his

continuing duty to represent [Father] through the exhaustion of proceedings,

including possibly filing a petition for review in the supreme court.” In re D.T., No.

02-17-00061-CV, 2017 WL 2806323, at *3 (Tex. App.—Fort Worth June 29,

2017, no pet.) (mem. op.); see also In re P.M., 520 S.W.3d 24, 27 (Tex. 2016).



                                                    PER CURIAM

PANEL: PITTMAN, WALKER, and MEIER, JJ.

DELIVERED: October 26, 2017




                                          3